Citation Nr: 1035594	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-00 631	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes as secondary 
to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to March 1954. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In his January 2007 Substantive Appeal (VA Form 9) the Veteran 
requested a hearing before the Board.  However, in a July 2009 
statement, the Veteran specifically withdrew this request.  
Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).  

The case was previously before the Board in September 2009, on 
which occasion it was remanded for further development.  The 
requested development has been completed and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's diabetes is not shown to be causally or 
etiologically related to the Veteran's service-connected 
posttraumatic stress disorder, nor has his diabetes been shown to 
have been aggravated by service-connected posttraumatic stress 
disorder. 

2.  The Veteran's hypertension has been aggravated by his 
service-connected posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes is not proximately due to, the result 
of, or aggravated by a service-connected posttraumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 effective prior to October 10, 2006); 38 C.F.R. 
§ 3.102, 3.159 (2009).

2.  The criteria for entitlement to service connection for 
hypertension, as secondary to the Veteran's service-connected 
posttraumatic stress disorder, are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (effective prior 
to October 10, 2006); 38 C.F.R. § 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated August 2005, October 2005, July 
2006, October 2007, April 2008 and December 2009.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
hypertension and diabetes as secondary to his service-connected 
posttraumatic stress disorder.  Service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic disorder during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  In the context of claims for 
secondary service connection, the evidence must demonstrate an 
etiological relationship between the service-connected disability 
or disabilities on the one hand and the condition said to be 
proximately due to the service-connected disability or 
disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 
(1998).  Secondary service connection may also be warranted for a 
non-service-connected disability when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a 
claim for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused or 
aggravated by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).

38 C.F.R. § 3.310, the regulation concerning secondary service 
connection, was amended effective October 10, 2006.  See 71 FR 
52744-47, (Sept. 7, 2006).  The intent was to conform to the 
regulation to Allen v. Brown, a U.S. Court of Appeals for 
Veterans Claims decision that clarified the circumstances under 
which a Veteran may be compensated for an increase in the 
severity of an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice- connected disease or injury.  See 38 C.F.R. § 
3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was granted entitlement to service connection for 
posttraumatic stress disorder in a March 2005 rating decision.  
The Veteran claimed entitlement to service connection for 
hypertension and diabetes shortly thereafter, in June 2005.  A 
February 2006 rating decision denied entitlement to service 
connection for both conditions, finding that there was no 
evidence showing that either condition was related to service or 
to the Veteran's service-connected posttraumatic stress disorder.  
The Veteran submitted a Notice of Disagreement (NOD) with that 
decision in April 2006.  A Statement of the Case (SOC) was issued 
in November 2006, and the Veteran filed a Substantive Appeal (VA 
Form 9) in January 2007.  In September 2009 the Board remanded 
this claim for further development.  The requested development 
has been completed and no further action is necessary to comply 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The evidence of record includes VA treatment records, private 
treatment records, VA examination reports, internet articles and 
written statements from the Veteran.  As a preliminary matter, 
the Board notes that the evidence does not show, and the Veteran 
does not contend, that he ever experienced hypertension or 
diabetes in service.  Furthermore, the Veteran does not contend 
that he had any service in Vietnam such that presumptive service 
connection might be warranted.  The Veteran's primary contention 
is that his diabetes and hypertension are secondary to his 
service-connected posttraumatic stress disorder. 

The Veteran's VA and private treatment records show confirmed 
diagnoses of both hypertension and type II diabetes mellitus, but 
they do not indicate that these conditions are related to the 
Veteran's service-connected posttraumatic stress disorder. 

The Veteran was first afforded a VA examination in connection 
with these particular issues in May 2010, following the Board's 
September 2009 remand.  This examination included an extensive 
review of the Veteran's claims file.  The examiner indicated that 
the Veteran had a longstanding history of hypertension.  With 
regard to the Veteran's diabetes, the examiner noted that the 
Veteran was diagnosed with type 2 diabetes mellitus in 1997.  
Following an extremely thorough report of the Veteran's medical 
history and a physical examination of the Veteran, the examiner 
presented his medical opinion on several different questions.

With regard to the Veteran's diabetes, the examiner stated that 
diabetes was not caused by service and was not aggravated by the 
Veteran's posttraumatic stress disorder.  The examiner indicated 
that there were no studies listing posttraumatic stress disorder 
as a cause of type 2 diabetes mellitus.  He also stated that 
there were no studies indicating posttraumatic stress disorder as 
a risk factor for diabetes mellitus.  He stated that finding a 
relationship between the Veteran's diabetes and his posttraumatic 
stress disorder would be resorting to mere speculation.  In a 
June 2010 addendum to that report he clarified his opinion and 
stated that definitely stated that the Veteran's diabetes was not 
caused by or aggravated by his posttraumatic stress disorder.  

With regard to the Veteran's hypertension, the examiner stated 
that the Veteran had essential hypertension.  The examiner 
further stated that the Veteran's hypertension was not caused by 
the Veteran's service or by his posttraumatic stress disorder.  
However, the examiner did opine that it was at least as likely as 
not that the Veteran's hypertension had been worsened beyond its 
natural progression by his posttraumatic stress disorder.  In 
providing this opinion the examiner cited the severity and 
longevity of the Veteran's service-connected PTSD.  He indicated 
that posttraumatic stress disorder is a condition with intrusive 
thoughts and nightmares leading to social and occupational 
dysfunction.  He also cited studies which found that higher time 
urgency, impatience and hostility were significantly associated 
with an increase in the long term risk of hypertension.

After a thorough review of the evidence of record, most 
specifically the Veteran's May 2010 VA examination, the Board 
finds that entitlement to service connection is not warranted for 
diabetes.  Without medical evidence linking the Veteran's 
currently diagnosed diabetes to his service-connected 
posttraumatic stress disorder, service connection on a secondary 
basis cannot be established.  Furthermore, the evidence does not 
show that the Veteran's diabetes was in any way aggravated by his 
posttraumatic stress disorder.  

The Board has reviewed the Veteran's statements in support of the 
claim.  The Veteran clearly believes that he has diabetes due to 
his service-connected posttraumatic stress disorder, but has 
presented no persuasive evidence supporting that belief.  In 
fact, all competent evidence regarding etiology indicates that 
the Veteran's diabetes and posttraumatic stress disorder are 
unrelated.  The Veteran is certainly competent to report symptoms 
which come to him through his senses; however, as a lay person, 
the Veteran is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as a diagnosis of a 
condition or any etiological relationship between two conditions.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  

The Veteran has also provided medical articles in support of his 
claims.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) 
(medical treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of nexus), 
and Mattern v. West, 12 Vet. App. 222, 228 (1999).

In this case, however, the medical text submitted by the Veteran 
is general in nature, does not relate to or specifically discuss 
the Veteran's case, and is not accompanied by any medical opinion 
from a medical professional supporting the contentions which the 
Veteran has raised in this case.  The Board has no reason to 
doubt the veracity of the information contained in the medical 
information offered.  However, that evidence does not establish 
that the Veteran's diabetes is associated with, or has been 
aggravated by, his service-connected posttraumatic stress 
disorder

In conclusion, the evidence deemed most probative by the Board 
demonstrates that the Veteran's diabetes is not causally related 
to service or to the Veteran's service-connected posttraumatic 
stress disorder.  Furthermore, that evidence also demonstrates 
that the Veteran's diabetes has not been aggravated by his 
service-connected posttraumatic stress disorder.  As there is a 
preponderance of evidence against the Veteran's claim of 
entitlement to service connection for diabetes, the benefit-of-
the-doubt doctrine does not apply and the claim must be denied as 
to that issue. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

However, after a careful review of the record, the Board has 
determined that with regard to the Veteran's claim of entitlement 
to service connection for hypertension, the evidence indicates 
that it is at least as likely as not that the Veteran's service-
connected posttraumatic stress disorder has aggravated the 
Veteran's hypertension beyond its natural progression.  Resolving 
all doubt in the Veteran's favor, entitlement to service 
connection for hypertension is granted as secondary to the 
Veteran's service-connected posttraumatic stress disorder.   


ORDER

Entitlement to service connection for diabetes, as secondary to 
the Veteran's service-connected posttraumatic stress disorder, is 
denied. 

Entitlement to service connection for hypertension, as secondary 
to the Veteran's service-connected posttraumatic stress disorder, 
is granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


